DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims domestic priority to U.S. provisional application 62/916,649 filed on 10/17/2019.

Election/Restrictions
Claims 16-20 are cancelled.  Claims 1-15 are pending.
Applicant’s election without traverse of Group I, claims 1-15, and arabitol as the species of a non-glucose carbon source and Acetobacter as the species of cellulose-producing bacteria, in the reply filed on 6/27/2022 is acknowledged.
Claims 4-5, 7, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on6/27/2022.
Claims 1-3, 6, 8-10 and 12-15 are currently examined.

Specification
The disclosure is objected to because of the following informalities:
[0032] line 7 “optically transparency” should be corrected to “optical transparency”
[0035] line 6 “have modular shape” should be corrected to “ability to hold modular shape” or similar wording

Claim Objections
Claim 1 objected to because of the following informalities:  
“in a media” (line 3). Correction is recommended to “in a medium.”
“wherein the cellulose-based material has a light transmission of at least 50% of light energy having a wavelength between 400 nm and 600 nm” (lines 4-6).  Correction is recommended to “wherein the cellulose-based material transmits at least 50% of light energy having a wavelength between 400 nm and 600 nm.”
Claim 12 is objected to because of the following informality: “wherein the bacterial-derived cellulose-based material has a light transmission of at least 75% of light energy having a wavelength between 400 nm and 600 nm.” Correction is recommended to “wherein the bacterial-derived cellulose-based material transmits at least 75% of light energy having a wavelength between 400 nm and 600 nm.” 
Claim 13 is objected to because of the following informality: “reduced relative to ambient.” The sentence ends with an adjective. Correction is recommended to “reduced relative to ambient tension.”
Appropriate corrections are required to the above informalities. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that “oxygen tension is reduced relative to ambient.” Claim 13 is dependent on the method of claim 1. However, the method of claim 1 does not recite any active steps involving oxygen tension. Therefore, it is unclear whether this limitation is an additional step of the method of claim 1, a result of performing the method of claim 1, or a property of the cellulose-based material produced by performing the method of claim 1.  It’s further unclear whether the oxygen tension limitation of claim 13 should be interpreted as a condition of the culturing step in the method of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okiawa et al. (Bioscience, Biotechnology, and Biochemistry, 1995; PTO-892; hereafter El-Saied) as evidenced by Campano et al. (Cellulose, 2016 ;PTO-892; hereafter Campano).
Pertaining to claims 1, 6, and 8-10, Okiawa teaches a method comprising the cultivation of cellulose-producing bacteria and subsequent collection of the bacterial cellulose: “A. xylinum KU-1 was grown on the standard medium containing 2.0% (w/v) D-arabitol” (page 1564, column 1, paragraph 3, lines 3-4). Okiawa subsequently teaches that “After 72 h of cultivation, cellulose was collected by filtration using a Buchner funnel with a glass filter” (page 1564, columns 1-2, paragraph 6, lines 2-3). 
Pertaining to claims 1 and 12, as evidenced by Campano in Table 5, bacterial cellulose has a light transmittance greater than 95%. Campano teaches that “High transference occurs because the wavelength of visible rays is higher than the nano-size of the fibres” (page 76, Optical properties, paragraph 1). Campano further teaches in Table 5 that bacterial cellulose nanofabrils and fibrils are 1.5-4 nm and 40 nm in width, respectively. Given the dimensions of the bacterial cellulose, which are less than visible light of the wavelength 400-600 nm, it necessarily follows that bacterial cellulose has a high transmittance.
Pertaining to claim 3, arabitol is a sugar alcohol.
Pertaining to claim 15, Okiawa teaches that the cultivation in D-arabitol was without glucose, as taught in the Table on page 1565 wherein footnote b specifies that D-arabitol or D-glucose added to the medium.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (Biosci. Biotech. Biochem., 1995; IDS; hereafter Watanabe) as evidenced by Campano above.
Watanabe teaches the cultivation of Acetobacter with sucrose as a carbon source (Materials and Methods, Microorganisms and Culture Medium, page 65) and subsequently collecting the cellulose-based material (Materials and Methods, Analytical procedures, (1) Cellulose weight, page 65). Watanabe states that “This culture was incubated at 30°C for 1 week in a sealed vessel with a volume of 12 liters under a controlled oxygen tension” (Materials and Methods, Culture, page 65). Watanabe teaches that “The oxygen tension in the gaseous phase was found to have an effect on cellulose production and on the physical properties of the membrane. Cellulose production was higher at oxygen tensions of 10% and 15% than that under atmospheric conditions” (Abstract). Thus, Watanabe teaches a method comprising the steps of culturing a cellulose-producing Acetobacter bacteria in media comprising a non-glucose carbon source (sucrose) under reduced oxygen tension compared to ambient and subsequently collecting the bacterial cellulose. As evidenced by Campano above, the bacterial cellulose necessarily has a high transparency due to its structure, which is less than the wavelength of visible light (400-600 nm).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okiawa as evidenced by Campano above and as evidenced by Vandamme et al. (Polymer Degradation and Stability, 1998; PTO-892; hereafter Vandamme) and the Kyoto Encyclopedia of Genes and Genomes (PTO-892; hereafter KEGG).
See discussion of Okiawa and Campano above. Vandamme teaches the biosynthetic pathway of bacterial cellulose as follows: “Uridine diphosphoglucose (UDPG), obtained from glucose-1-phosphate through the activity of UDP-glucose pyrophosphorylase, is used in the β-1,4-glucan polymerization reaction. During this reaction cyclic diguanylic acid (c-di-GMP) acts as a key regulatory element. It functions as an allosteric activator of the membrane-bound cellulose synthase (UDP-glucose: 1,4-β-D-glucosyltransferase). In the absence of c-di-GMP, cellulose synthase is inactive” (2.2 Cellulose synthesis in A. xylinum, page 94, paragraph 1). Thus, cyclic di-GMP is a necessary cofactor of the enzyme responsible for the synthesis of bacterial cellulose. Increasing the availability of the cellulose synthase cofactor cyclic di-GMP results in increased flux toward the desired cellulose product. Non-glucose carbon sources are metabolized by the pentose phosphate pathway (see Fig. 1 of Vandamme and lines 2-3 of the section “2.1 Carbon metabolism in A. xylinum”), necessarily resulting in increased flux to cyclic di-GMP (see KEGG map showing the required enzymes and intermediates).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okiawa as applied to claims above 1, 3, 6, 8-10, 12, and 15, in view of Kordowska-Wiater (Journal of Applied Microbiology, 2015; PTO-892). 
See discussion of Okiawa above. Okiawa does not teach the cultivation of a cellulose-producing bacteria with both non-glucose and glucose carbon sources.
However, Kordowska-Wiater teaches that glucose is a cheap material relative to arabitol: “Currently, arabitol is produced on an industrial scale by the chemical reduction in lactones of arabinonic and lyxonic acids, a reaction that requires an expensive catalyst and a constant temperature of 100 °C. […] Moreover, extensive separation steps have to be followed in this process to remove the by-products of the reaction” (page 303, column 2, paragraph 2). Furthermore, Kordowska-Wiater teaches that “The best starting material for the production of D-arabitol is glucose, a monosaccharide that can be cheaply obtained due to its abundance in nature” (page 304, column 1, paragraph 2, lines 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the method of Okiawa by supplementing the non-carbon source in the culture media with glucose in order to improve process economics. One would have been motivated to do so given the comparatively high cost of arabitol relative to glucose. Furthermore, one would have had a reasonable expectation of success because Okiawa taught a method of cellulose production by Acetobacter using glucose as well as a method using arabitol.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657